               Case 2:20-cv-01105-JLR Document 25 Filed 07/20/20 Page 1 of 2




1                                                                     The Honorable James L. Robart
2

3

4

5

6

7

8

9                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
10                                   AT SEATTLE

11      STATE OF WASHINGTON,                                   NO. 2:20-cv-01105-JLR

12                                Plaintiff,
                                                               CERTIFICATE OF SERVICE
13               v.

14      UNITED STATES DEPARTMENT OF
        HEALTH AND HUMAN SERVICES;
15      ALEX M. AZAR, in his official capacity as
        the Secretary of the United States
16      Department of Health and Human Services,

17                                Defendants.

18     I hereby certify that on July 20, 2020, the following documents were electronically filed with
19   the Clerk of the Court using the CM/ECF system:
20         •    Summonses to Defendants, dated 07/20/2020 and signed by the Clerk of Court with
                the Court’s Seal.
21
     I further hereby certify that on July 20, 2020, I caused to be mailed via United States Postal
22
     Service, Certified Mail, the above documents to the following:
23
            U.S. Department of Health and Human Services
24          Office of the General Counsel
25          200 Independence Avenue SW
            Washington, D.C. 20201
26


       CERTIFICATE OF SERVICE                          1              ATTORNEY G ENERAL OF WASHING TON
                                                                               Civil Rights Division
       No. 2:20-cv-01105-JLR                                                800 Fifth Avenue, Suite 2000
                                                                                Seattle, WA 98104
                                                                                  (206) 464-7744
          Case 2:20-cv-01105-JLR Document 25 Filed 07/20/20 Page 2 of 2




1        Alex M. Azar, U.S. Secretary of Health and Human Services
         U.S. Department of Health and Human Services
2        200 Independence Avenue SW
3        Room 120F
         Washington, D.C. 20201
4
         Attorney General of the United States
5        United States Department of Justice
         950 Pennsylvania Avenue NW
6
         Washington, D.C. 20530-0001
7
         Civil-Process Clerk
8        United Sates Attorney’s Office
         Western District of Washington
9        700 Stewart Street, Suite 5220
         Seattle, WA 98101-1271
10

11   DATED this 20th day of July, 2020.

12                                           Respectfully Submitted,
13
                                             ROBERT W. FERGUSON
14                                           Attorney General

15
                                             s/ Neal Luna
16
                                             NEAL LUNA, WSBA No. 34085
17                                           MARSHA CHIEN, WSBA No. 47020
                                             BRIAN SUTHERLAND, WSBA No. 37969
18                                           Assistant Attorneys General
                                             Attorneys for Plaintiff State of Washington
19                                           Wing Luke Civil Rights Division
20                                           Office of the Attorney General
                                             800 Fifth Avenue, Suite 2000
21                                           Seattle, WA 98104-3188
                                             Phone: (206) 464-7744
22                                           Neal.Luna@atg.wa.gov
                                             Marsha.Chien@atg.wa.gov
23
                                             Brian.Sutherland@atg.wa.gov
24

25

26


     CERTIFICATE OF SERVICE                      2              ATTORNEY G ENERAL OF WASHING TON
                                                                         Civil Rights Division
     No. 2:20-cv-01105-JLR                                            800 Fifth Avenue, Suite 2000
                                                                          Seattle, WA 98104
                                                                            (206) 464-7744
